DETAILED ACTION
This non-final action is in response to RCE filed on April 25, 2022. In this RCE, claims 1-2, 10-11 and 19-20 have been amended. Claims 1-20 are pending, with claims 1, 10 and 19 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 10-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zasadzinski et al. (US 2017/0372212, Pub. Date Dec. 28, 2017), in view of Loopik et al. (Patent Number: 5,381,417, Date of Patent: Jan. 10, 1995).
As per claim 1, Zasadzinski discloses a method (Zasadzinski Fig. 2) comprising: 
obtaining, by one or more processors (Zasadzinski Fig. 7, Processor Unit 701), data indicating resource dependencies between a plurality of resources in a network (Zasadzinski Para. [0022], The component model generator 102 may identify component [resource] types based on a network topology or a network relational schema 126. The network relational schema 126 identifies components and interconnections or dependencies among the components; Zasadzinski Para. [0012], The term "component" as used in the description below refers to a resource, and encompasses both hardware and software resources) and event dependencies between a plurality of network events (Zasadzinski Para. [0026], Event indications may also be used to report states or variables of a component, such as whether the component is operational, and recorded measurements, such as available memory, processor load, storage space, network traffic, etc.; see Zasadzinski Para. [0013], A component model may be encoded as a statistical model, such as a Bayesian network, or as an undirected, possibly cyclic graph, such as a Markov network. The nodes or vertices of these graphs represent the set of random variables or states [event] of a component while the edges between the nodes represent the conditional dependencies) and one or more of the plurality of resources (Zasadzinski Para. [0022], The network relational schema 126 identifies components [resources] and interconnections or dependencies among the components); 
generating a Bayesian model ([Per paragraph 37 of application's specification, a Bayesian model may be referred to a probabilistic directed acyclic graphical model]; Zasadzinski Para. [0024], the AC generator 105 generates an AC [Bayesian model] for component type Y 106; Zasadzinski Para. [0014], An arithmetic circuit ("AC") is typically depicted as a directed acyclic graph ... An AC may also be referred to as a probabilistic model; see Zasadzinski Para. [0013], A component model may be encoded as a statistical model, such as a Bayesian network, or as an undirected, possibly cyclic graph, such as a Markov network) based on resource types of the plurality of resources and event types of the plurality of network events (Zasadzinski Para. [0024], the AC generator 105 generates an AC for component [resource] type Y 106 and an AC for component type Z 107 based on the component models; Zasadzinski Para. [0042], The analyzer may determine the state information by identifying event types corresponding to a particular state or variable); 
receiving an indication of a fault in the network (see Zasadzinski Para. [0027], the event collector 115 receives an indication of an anomalous event 117 from a component (not depicted) in the network 101, the anomalous event 117 may indicate that the component in the network 101 is not responding or that the component is experiencing an amount of network traffic that exceeds a specified threshold); 
collecting fault data (see Zasadzinski Para. [0027], the diagnosis model generator 110 receives the anomalous event 117) and generating, based on the Bayesian model and the fault data (Zasadzinski Para. [0040], The analyzer receives an indication of an anomalous event [fault data] at a first component; see Zasadzinski Para. [0041], the analyzer generates a diagnosis model for the first component, The analyzer then constructs the diagnosis model using the ACs [Bayesian models] and the relational schema), a plurality of root cause hypotheses for the fault (Zasadzinski Para. [0056], The analyzer provides component(s) and/or component(s) states that are the most probable explanation of the anomalous event based on the evaluation of the diagnosis model (216));
Zasadzinski does not explicitly disclose:
determining, from a resource definition for a resource, of the plurality of resources in the network, included in a root cause hypothesis of the plurality of root cause hypotheses, a probe associated with the resource, wherein the resource definition specifies the probe, and wherein a definition for the probe specifies one or more conditions that, when triggered by the probe, disprove the root cause hypothesis;
 executing the probe and, in response to determining that the probe disproves the root cause hypothesis, removing the root cause hypothesis from the plurality of root cause hypotheses to form an updated plurality of root cause hypotheses; 
ordering the updated plurality of root cause hypotheses based on respective root cause probabilities associated with the updated plurality of root cause hypotheses to form an ordered plurality of root cause hypotheses; and 
outputting the ordered plurality of root cause hypotheses.
Loopick teaches:
determining, from a resource definition for a resource (see Loopick Fig. 5, storage of Expert System 74), of the plurality of resources in the network, included in a root cause hypothesis of the plurality of root cause hypotheses (Loopick Figs. 6-7 and col. 13 lines 38-44, The dependencies between the predictions and the root cause hypotheses on which they are based is recorded and maintained by the consistency maintenance module 80 [of Expert System 74]. In this way, if an observed test result does not agree with a predicted test result, the underlying root cause hypothesis/es can be refuted), a probe associated with the resource (Loopick col. 5 and lines 56-58, the expert system comprises means for devising further tests for evaluating said predicted test results; Loopick Fig. 7, step 2 and col. 14 lines 8-11, If any predicted test results remain, tests are devised (STEP 8) to check these and such tests as are possible for the system to run automatically are performed (repeat STEP 2)), wherein the resource definition specifies the probe (Loopick col. 5 and lines 56-58, the expert system comprises means for devising further tests for evaluating said predicted test results; Loopick Fig. 7, step 2 and col. 14 lines 8-11, If any predicted test results remain, tests are devised (STEP 8) to check these and such tests as are possible for the system to run automatically are performed (repeat STEP 2)), and wherein a definition for the probe specifies one or more conditions that, when triggered by the probe, disprove the root cause hypothesis (Loopick Figs. 6-7 and col. 13 lines 38-44, The dependencies between the predictions and the root cause hypotheses on which they are based is recorded and maintained by the consistency maintenance module 80 [of Expert System 74]. In this way, if an observed test result does not agree with a predicted test result, the underlying root cause hypothesis/es can be refuted; Loopick Fig. 8 and col. 19, lines 41-44, If any such predicted test result is inconsistent [condition] with what is in fact observed then the root cause hypothesis/es forming the basis for that predicted test result can be refuted);
 executing the probe (Loopick Fig. 7, step 2 and col. 14 lines 8-11, If any predicted test results remain, tests are devised (STEP 8) to check these and such tests as are possible for the system to run automatically are performed (repeat STEP 2)), and, in response to determining that the probe disproves the root cause hypothesis, removing the root cause hypothesis from the plurality of root cause hypotheses (Loopick Fig. 7&9 and col. 14, lines 16-18, Inconsistent predictions are eliminated (repeat STEP 7) as are any root cause hypotheses which formed the basis for such predictions; Loopick Fig. 8 and col. 19, lines 41-44, If any such predicted test result is inconsistent [condition] with what is in fact observed then the root cause hypothesis/es forming the basis for that predicted test result can be refuted) to form an updated plurality of root cause hypotheses (Loopick Fig. 7 step 10, Indicate Remaining Root Cause Hypotheses); 
ordering the updated plurality of root cause hypotheses based on respective root cause probabilities associated with the updated plurality of root cause hypotheses to form an ordered plurality of root cause hypotheses (Loopick col. 5, lines 27-28, the possible root causes may be ranked according to their relative probability when indicated to the user; Loopick col. 5, lined 62-64, The expert system may be operable to rank the possible root causes according to their relative probability; Loopick col. 18-19 lines 66-68, Information concerning the frequency of occurrence of classes of root causes is also stored in the knowledge base and used at the final output stage to rank the remaining possible root causes); and 
outputting the ordered plurality of root cause hypotheses (Loopick col. 5, lines 27-28, the possible root causes may be ranked according to their relative probability when indicated to the user; Loopick col. 5, lined 62-64, The expert system may be operable to rank the possible root causes according to their relative probability).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Zasadzinski in view of Loopick determining, from a resource definition for a resource, of the plurality of resources in the network, included in a root cause hypothesis of the plurality of root cause hypotheses, a probe associated with the resource, wherein the resource definition specifies the probe, and wherein a definition for the probe specifies one or more conditions that, when triggered by the probe, disprove the root cause hypothesis; executing the probe and, in response to determining that the probe disproves the root cause hypothesis, removing the root cause hypothesis from the plurality of root cause hypotheses to form an updated plurality of root cause hypotheses; ordering the updated plurality of root cause hypotheses based on respective root cause probabilities associated with the updated plurality of root cause hypotheses to form an ordered plurality of root cause hypotheses; and outputting the ordered plurality of root cause hypotheses.
One of ordinary skill in the art would have been motived because it offers the advantage of improving the quality of the test process (Loopick col. 5 lines 7-8).

As per claim 2, Zasadzinski-Loopick discloses the method according to claim 1, as set forth above, Loopick also discloses wherein the definition for the probe includes at least one argument for the probe (see Loopick Fig. 9, the probe includes arguments).
Similar rationale in claim 1 is applied.

Claims 10-11 are device claims reciting similar subject matters to those recited in the method claims 1-2 respectively, and are rejected under similar rationales. Zasadzinski also discloses a device (Zasadzinski Fig. 7, computer system) comprising: a memory (Zasadzinski Fig. 7, Memory 707) and processing circuitry (Zasadzinski Fig. 7, Processor Unit 701).

Claims 19-20 are non-transitory computer readable medium claims reciting similar subject matters to those recited in the method claims 1-2 respectively, and are rejected under similar rationales. Zasadzinski also discloses computer-readable storage medium having stored thereon instructions (Zasadzinski Para. [0083], a machine readable medium that can direct a machine to function in a particular manner, such that the instructions stored in the machine readable medium produce an article of manufacture including instructions), that when executed, cause one or more processors (Zasadzinski Fig. 7, Processor Unit 701).

Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zasadzinski et al. (US 2017/0372212, Pub. Date Dec. 28, 2017), in view of Loopik et al. (Patent Number: 5,381,417, Date of Patent: Jan. 10, 1995), in view of Usery et al. (US 7,945,817, Date of Patent May 17, 2011), and further in view of Connelly et al. (EP 1405187, Date of publication 10.04.2019)
As per claim 3, Zasadzinski-Loopick discloses the method according to claim 1, as set forth above, Zasadzinski does not explicitly disclose:
determining whether the fault data is complete; and 
in response to determining that the fault data is complete, waiting a first time period and, after the first time period has elapsed, generating the plurality of root cause hypotheses.
Usery teaches:
determining whether the fault data is complete ([per paragraph 52 of application's specification, fault data collection may be considered complete if a resource corresponding to the failed node and a predetermined percentage of child resources corresponding to child nodes of the failed node report failures]; see Usery col. 23 lines 45-63, When a network element enters into an alarm state, its siblings are evaluated to determine whether they too are in alarm condition, if five out of twenty five ports are in an alarm condition, and a user-defined rule stipulates that an alarm is to be generated if at least 20% of a parent's children are in alarm status, then an alarm will be generated and associated with the respective parent network).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Zasadzinski in view of Usery for determining whether the fault data is complete.
One of ordinary skill in the art would have been motived because it offers the advantage of helping determine the root cause (Usery col. 4 line 25).
Zasadzinski-Usery not explicitly disclose:
in response to determining that the fault data is complete, waiting a first time period and, after the first time period has elapsed, generating the plurality of root cause hypotheses.
Connelly teaches:
in response to determining that the fault data is received (Connelly Para. [0017], root cause determiner receives the events), waiting a first time period and, after the first time period has elapsed, generating the plurality of root cause hypotheses (Connelly Para. [0017], after a sufficient period of time has elapsed, determines the root cause of related events).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Zasadzinski in view of Connelly for in response to determining that the fault data is complete, waiting a first time period and, after the first time period has elapsed, generating the plurality of root cause hypotheses.
One of ordinary skill in the art would have been motived because it offers the advantage of collecting sufficient number of events for analysis (see Connelly Para. [0017]).

As per claim 4, Zasadzinski-Loopick-Usery-Connelly discloses the method according to claim 3 as set forth above, Zasadzinski not explicitly disclose further comprising: 
in response to determining that the fault data is not complete, waiting a second time period longer than the first time period and, after the second time period longer has elapsed, generating the plurality of root cause hypotheses.
Usery teaches:
in response to determining that the fault data is not complete, evaluating more children nodes ([per paragraph 52 of application's specification, fault data collection may be considered complete if a resource corresponding to the failed node and a predetermined percentage of child resources corresponding to child nodes of the failed node report failures]; Usery col. 25 lines 37-40, if the respective child is not in an alarm state, then processing advances to a step 1238, whereby a determination is made as to whether there are more children components to evaluate).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Zasadzinski in view of Usery for in response to determining that the fault data is not complete, evaluating more children nodes.
One of ordinary skill in the art would have been motived because it offers the advantage of helping determine the root cause (Usery col. 4 line 25).
Zasadzinski-Usery not explicitly disclose:
in response to determining that the fault data is not complete, waiting a second time period longer than the first time period and, after the second time period longer has elapsed, generating the plurality of root cause hypotheses.
Connelly teaches:
waiting a second time period longer than the first time period and, after the second time period longer has elapsed, generating the plurality of root cause hypotheses (Connelly Para. [0017], after a sufficient period of time has elapsed, determines the root cause of related events; see Connelly Para. [0076], The period for which the timer will run is a configurable time that can be set by an operator, enterprises in which there are long dependency chains may benefit from longer timer periods).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Zasadzinski in view of Connelly for waiting a second time period longer than the first time period and, after the second time period longer has elapsed, generating the plurality of root cause hypotheses.
One of ordinary skill in the art would have been motived because it offers the advantage of collecting sufficient number of events for analysis (see Connelly Para. [0017]).

As per claim 5, Zasadzinski-Loopick-Usery-Connelly discloses the method according to claim 3 as set forth above, Zasadzinski not explicitly disclose wherein determining that the fault data is complete comprises determining that a threshold percentage of child resources have provided fault information, wherein the child resources correspond to child nodes of a resource node in the resource dependency model and the resource node corresponds to a resource that provided the fault data.
Usery teaches:
determining that the fault data is complete comprises determining that a threshold percentage of child resources have provided fault information (see Usery col. 23 lines 45-63, When a network element enters into an alarm state, its siblings are evaluated to determine whether they too are in alarm condition, if five out of twenty five ports are in an alarm condition, and a user-defined rule stipulates that an alarm is to be generated if at least 20% of a parent's children are in alarm status, then an alarm will be generated and associated with the respective parent network), wherein the child resources correspond to child nodes of a resource node in the resource dependency model (see Usery col. 24 lines 46-49, Patterning engine 525 can determine the total number of a parent's child components and identify each of the child components by referencing a topological database) and the resource node corresponds to a resource that provided the fault data (Usery col. 24 lines 41-43, The network component [resource node] that entered into alarm status in this example is port C 1326. Its parent was identified as card C 1318 at step 1220).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Zasadzinski in view of Usery for determining whether the fault data is complete.
One of ordinary skill in the art would have been motived because it offers the advantage of helping determine the root cause (Usery col. 4 line 25).

Claims 12-14 are device claims reciting similar subject matters to those recited in the method claims 3-5 respectively, and are rejected under similar rationales. 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zasadzinski et al. (US 2017/0372212, Pub. Date Dec. 28, 2017), in view of Loopik et al. (Patent Number: 5,381,417, Date of Patent: Jan. 10, 1995), and further in view of Rother (US 2005/0137762, Pub. Date Jun. 23, 2005).
As per claim 6, Zasadzinski-Loopick discloses the method according to claim 1, as set forth above, Zasadzinski also discloses each node corresponding to root cause hypothesis (Zasadzinski Para. [0033], the component instance identifier 125 identifies an instance of a component(s) suspected as causing the anomalous event 117 based on output of the arithmetic circuit evaluator 120 … The hypothesis 130 includes identifiers for instances of the component(s) identified at stage I).
Zasadzinski does not explicitly disclose:
 receiving a confirmation of a root cause hypothesis of the plurality of root cause hypotheses; and 
increasing a probability associated with the confirmed root cause hypothesis.
Rother teaches:
receiving a confirmation of a root cause hypothesis of the plurality of root cause hypotheses (see Rother Para. [0039], from a displayed list, the user selects [confirms] a particular cause is found to be possible for more than one of the selected symptoms, the probability of that cause being the root problem will increase); and 
increasing a probability associated with the confirmed root cause hypothesis (see Rother Para. [0039], the user selects a particular cause is found to be possible for more than one of the selected symptoms, the probability of that cause being the root problem will increase).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Zasadzinski in view of Rother for receiving a confirmation of a root cause hypothesis of the plurality of root cause hypotheses; and increasing a probability associated with each node corresponding to the confirmed root cause hypothesis.
One of ordinary skill in the art would have been motived because it offers the advantage of providing recommendation for the associated test (Rother Para. [0039]).

Claims 15 is device claims reciting similar subject matters to those recited in the method claim 6, and is rejected under similar rationales.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zasadzinski et al. (US 2017/0372212, Pub. Date Dec. 28, 2017), in view of Loopik et al. (Patent Number: 5,381,417, Date of Patent: Jan. 10, 1995), and in view of Rother (US 2005/0137762, Pub. Date Jun. 23, 2005), and further in view of Renders et al. (US 2018/0218264, Pub. Date Aug. 2, 2018).
As per claim 7, Zasadzinski-Loopick discloses the method according to claim 1 as set forth above, Zasadzinski does not explicitly disclose:
receiving a user-generated root cause hypothesis of the plurality of root cause hypotheses; 
receiving an indication of a probe associated with the user-generated root cause hypothesis; and 
adding the user-generated root cause hypothesis to the Bayesian network.
Rother teaches:
receiving a user-generated root cause hypothesis of the plurality of root cause hypotheses (see Rother Para. [0039], the user selects a particular cause is found to be possible for more than one of the selected symptoms); 
receiving an indication of a probe associated with the user-generated root cause hypothesis (see Rother Para. [0027-0028], receiving test procedures [probe] to be performed to check for those causes; Rother Para. [0026], The test procedures are listed in the order of the probability or likelihood that the test will be successful in diagnosing the cause of the selected symptom or symptoms, this ranking being displayed as at 43); and 
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Zasadzinski in view of Rother for receiving a user-generated root cause hypothesis of the plurality of root cause hypotheses; receiving an indication of a probe associated with the user-generated root cause hypothesis.
One of ordinary skill in the art would have been motived because it offers the advantage of analyzing and providing recommendation for the associated test (see Rother Para. [0039]). 
Zasadzinski-Rother does not explicitly disclose:
adding the user-generated root cause hypothesis to the Bayesian network.
Renders teaches:
adding root cause hypothesis to the Bayesian network (Renders Para. [0027], Each component (possible root cause) is sampled independently so that, with the Naïve Bayes assumption, the most probable hypotheses (that is, having highest conditional probability p(hly) of hypothesis h conditioned on the root cause y) are generated. This mechanism automatically generates a ranked list of most probable hypotheses for each root cause).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Zasadzinski in view of Renders for adding the user-generated root cause hypothesis to the Bayesian network.
One of ordinary skill in the art would have been motived because it offers the advantage of generating a ranked list of most probable hypotheses for each root cause (Renders Para. [0027]).

Claims 16 is device claims reciting similar subject matters to those recited in the method claim 7 respectively, and is rejected under similar rationales.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zasadzinski et al. (US 2017/0372212, Pub. Date Dec. 28, 2017), in view of Loopik et al. (Patent Number: 5,381,417, Date of Patent: Jan. 10, 1995), in view of Rother (US 2005/0137762, Pub. Date Jun. 23, 2005), in view of Renders et al. (US 2018/0218264, Pub. Date Aug. 2, 2018), and further in view of Gao et al. (US 2019/0230003, Pub. Date Jul. 25, 2019).
As per claim 8, Zasadzinski-Loopick-Rother-Render discloses the method according to claim 7, as set forth above, Zasadzinski does not explicitly disclose wherein the probe comprises a new probe, and wherein the method further comprises receiving a mapping of resource properties of a resource node to inputs of the new probe.
Gao teaches:
the probe comprises a new probe (Gao Para. [0126], FIG. 3 shows an exemplary Executable Procedure 300 including a Process Node 301, which further includes one or more Probes (Probe1 303, Probe2 302, etc.)), and wherein the method further comprises receiving a mapping of resource properties of a resource node to inputs of the new probe (see Gao Fig.15, method to define a Ping Probe; Gao Para. [0177], To define a Ping Probe, a user needs to define a source 1510 (the device to ping from) and a destination 1520 (the IP [resource properties] to ping to)).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Zasadzinski in view of Gao for the probe comprises a new probe, and wherein the method further comprises receiving a mapping of resource properties of a resource node to inputs of the new probe.
One of ordinary skill in the art would have been motived because it offers the advantage of checking the connectivity between devices (Gao Para. [0119])

Claim 17 is device claims reciting similar subject matters to those recited in the method claim 8, and is rejected under similar rationale.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zasadzinski et al. (US 2017/0372212, Pub. Date Dec. 28, 2017), in view of Loopik et al. (Patent Number: 5,381,417, Date of Patent: Jan. 10, 1995), further in view of Yaghi et al. (US 2015/0003595, Pub. Date Jan. 1, 2015).
As per claim 9, Zasadzinski-Loopick discloses the method according to claim 1, as set forth above, Zasadzinski does not explicitly disclose further comprising initializing a probability associated with each node of the Bayesian model to an equal probability.
Yaghi teaches:
initializing a probability associated with each node of the Bayesian model to an equal probability (Yaghi Para. [0605], A Bayesian process which assigns equal probability and weight to each training component at the start of the training program).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Zasadzinski in view of Yaghi for initializing a probability associated with each node of the Bayesian model to an equal probability.
One of ordinary skill in the art would have been motived because it offers the advantage of utilizing a multitude of statistical methodologies to identify root cause.

Claim 18 is device claims reciting similar subject matters to those recited in the method claim 9, and is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimada et al. (US 2011/0320874) Method And Apparatus For Estimating Candidate Cause;
Sheppard et al. (5,130,936) Method And Apparatus For Diagnostic Testing Including A Neural Network For Determining Testing Sufficiency;
Dinh et al. (US 2020/0250559) Identifying And Remediating System Anomalies Through Machine Learning Algorithms;
Weidl et al. (US 2005/0015217) Analyzing Events;
St. Jacques, Jr. et al. (US 8,264,702) Method And System For Determining Root Cause Of Problems In Members Of A Fleet Of Multi-Function Devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487 and email address is vinh.nguyen1@uspto.gov. The examiner can normally be reached Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        
/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453